DETAILED ACTION
	The following action is in response to application 17/251,384 filed on December 11, 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the control device for an automatic transmission as claimed, and particularly including an oil temperature rise regulation torque reduction control section configured to output a torque reduction request to suppress torque of the vehicle driving source, based on temperature of transmission operating oil of the automatic transmission; wherein the oil temperature rise regulation torque reduction control section is configured to output the torque reduction request in response to satisfaction of an oil temperature condition, wherein the oil temperature condition is set lower in oil temperature when the automatic transmission is fixed in a first gear position by the fail-safe control section than when the automatic transmission is not fixed in the first gear position, and including the remaining controls of claim 1.
Please Note:  Although fixing a gear ratio due to an abnormality detected in the transmission (see Hiroyuki ‘224 from IDS) and an engine torque limit when an oil temperature is larger than a predetermined threshold (“oil temperature condition”; see cited art below), a combination of the two controls, wherein the oil temperature condition is set lower in oil .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okumura ‘678 has been cited to show a control device with an oil temperature sensor 15, and an abnormal transmission detection 10a, wherein if a transmission input torque is greater than a threshold, the input torque (engine) is controlled to be limited, and if the transmission input torque is less than the threshold, the transmission is restricted to a certain gear.  

Lee ‘537 has been cited to show a test for a failure in the transmission S100, and if the oil reaches a certain temperature (sensed S130 or over a time to reach the certain temperature S140) the engine torque is limited S150.

Hoshino ‘296 has been cited to show a control device that will fix a gear if an abnormality is sensed in the transmission, and also measures an oil temperature (paragraph 42).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



September 21, 2021